           Case 2:19-cr-00215-APG-BNW Document 27
                                               26 Filed 05/29/20
                                                        05/28/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     FAX: (702) 388-5087
 6   Kevin.Schiff@usdoj.gov
     Attorneys of the United States
 7
                             UNITED STATES DISTRICT COURT
 8                                DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                       2:19-cr-00215-APG-BNW

10                          Plaintiff,             Stipulation to Enlarge Motion Response
                                                   (first request)
11               vs.

12    ENRIQUE GALINDO,

13                          Defendant.

14
               It is stipulated and agreed, by and between Nicholas A. Trutanich, United States
15
     Attorney; Kevin D. Schiff, Assistant United States Attorney, counsel for the United States
16
     of America and Paul Riddle, AFPD., counsel for defendant Galindo;
17
               That the Government’s deadline to respond to Defendant’s Motion to Suppress,
18

19
     ///
20

21
     ///
22

23
     ///
24
             Case 2:19-cr-00215-APG-BNW Document 27
                                                 26 Filed 05/29/20
                                                          05/28/20 Page 2 of 3



 1   ECF No. 22, currently due Friday, May 29, 2020, shall be extended to Thursday June 4,

 2   2020.

 3              DATED this 28th day of May, 2020.

 4                                          NICHOLAS A. TRUTANICH
                                            United States Attorney
 5
                                            /s/ Kevin Schiff
 6                                          Kevin D. Schiff
                                            Assistant United States Attorney
 7
                                            /s/ Paul Riddle
 8                                          Paul Riddle, Esq.
                                            Counsel for Defendant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                            2
          Case 2:19-cr-00215-APG-BNW Document 27
                                              26 Filed 05/29/20
                                                       05/28/20 Page 3 of 3



 1                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,                       2:19-cr-00215-APG-BNW
 3
                           Plaintiff,                 Order Pursuant to Stipulation of the
 4                                                    Parties
                 vs.
 5
      ENRIQUE GALINDO,
 6
                           Defendant.
 7
           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
 8
     Court extends the deadline for the Government to respond to Defendant’s Motion to
 9
     Suppress, ECF. No. 22, from Friday May 29, 2020, until Thursday June 4, 2020.
10

11
                                              IT IS SO ORDERED
12
                                             ________________________________
13                                           THE HONORABLE BRENDA WEKSLER
                                             UNITED STATES MAGISTRATE JUDGE
14
                                             DATED:________________________
                                                     5/29/2020
15

16

17

18

19

20

21

22

23

24
                                             3
